Citation Nr: 1511155	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a separate initial rating for bilateral peripheral neuropathy of the lower extremities. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service in the United States Army from October 1967 to October 1970.  He served in the Republic of Vietnam (RVN) from April 28, 1968 to April 26, 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from December 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By a December 2009 rating action, the RO, in part, granted service connection for bilateral peripheral neuropathy of the lower extremities; an initial noncompensable disability rating was assigned, effective May 14, 2009--the date VA received the Veteran's initial claim for compensation for this disability.  

By a January 2010 rating action, the RO denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed both of the above-cited rating actions to the Board. 

In August 2012, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the record.  At the close of the hearing, the undersigned held the record open an additional 30 days to allow the Veteran to submitted additional evidence in support of his claims.  Thereafter, the Veteran submitted copies of VA laboratory reports and treatment records, dated from May to September 2012, prepared by Tri-Star Medical Group; Stonecrest Medical Center, and P. C., M. D., reflecting that the Veteran had received treatment for unrelated disorders.  Thus, as the above-cited VA and private treatment records reflect treatment for unrelated disorders, they are not pertinent to the issues on appeal and a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. § 20.1304 (2014).  A remand is required, however, for the claim for service connection for an acquired psychiatric disorder, to include PTSD and MDD for reasons that are outlined below. 

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and MDD, The United States Court of Appeals for Veterans Claims (Court) has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Veteran filed a claim for service connection for PTSD.  VA, however, must construe the claim to include any and all concurrently diagnosed psychiatric disabilities.  Id.  The medical evidence of record indicates that the Veteran may be diagnosed with varying or multiple psychiatric disorders, including, but not necessarily limited to, PTSD and MDD.  As such, the issue on appeal has been characterized as that reflected on the title page to include these psychiatric conditions.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

In a January 2015 electronic mail to his representative, the Veteran withdrew the issue of entitlement to a separate initial compensable disability rating for bilateral peripheral neuropathy of the lower extremities. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to a separate initial compensable disability rating for bilateral peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2015 electronic mail to his representative, the Veteran withdrew his appeal for the claim of entitlement to a separate initial compensable disability rating for bilateral peripheral neuropathy of the lower extremities.  As the Veteran withdrew his appeal with respect to this issue in the above-cited correspondence to his representative, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).


ORDER

The issue of entitlement to a separate initial compensable disability rating for bilateral peripheral neuropathy of the lower extremities is dismissed.


REMAND

The Board finds that prior to further appellate review of the claim for service connection for an acquired psychiatric disorder, to include PTSD and MDD, additional substantive development is necessary; specifically, to obtain potentially outstanding Social Security Administration (SSA) records and to schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD and MDD. 


i) SSA

January 2010 and June 2011 VA examination and treatment reports reflect that the Veteran had applied, and was in receipt of, SSA disability benefits, respectively  (See January 2010 and June 2011 VA examination and treatment reports).  As these records, if available, might contain evidence as to the etiology of the Veteran's acquired psychiatric disorder, to include PTSD and MDD, they are potentially relevant to the instant claim and must be secured on remand. 

ii) VA examination

The Veteran contends that he has PTSD as result of having been exposed to the following stressful events while serving as a chemical supply specialist with the 9th Infantry Division during his service in the RVN: (i) Being exposed to constant mortar attacks while flying helicopters that sprayed Agent Orange and "CS gas" at Bear Cat, Cam-Ranh Bay, Dong Tam and Saigon (during the Tet Offensive), RVN (ii) Being involved in a helicopter accident in June or July 1968 that resulted in his best friend being crushed to death and the deaths of three (3) other servicemen; and (iii) Being in close proximity to an ammunitions dump that exploded after it was hit by mortar rounds that resulted in two (2) deaths and several other injured personnel.  (See VA social worker's reports, dated in June and July 2009; VA Form 21-4138, Statement in Support of Claim and VA Form, 21-0781, Statement In Support For Service Connection for PTSD, each dated in late June 2009; and, August 2012 Transcript (T.) at pages (pgs.) 16, 20)). 

The Veteran's DD 214 and personnel records confirm that his military occupational specialist (MOS) was a chemical supply sergeant assigned to the 39th Chemical Detachment, 9th Infantry Division, in the RVN from April 28, 1968 to April 26, 1969.  He served in the Vietnam Counter Offensive Phases III and V.  His decorations and medals include, in part, Vietnam Service Medal w/2 Bronze Stars without "V" device, Vietnam Campaign Medal w/1960 Device, and Bronze Star Medal (without "V" device). 

The Veteran's stressor of his unit, 9th Infantry Division, having sustained mortar attacks while serving in the RVN has been verified by the United States Army & Joint Services Records Research Center (JSRRC).  (See JSRRC's December 2009 report).  JSRRC indicated that the 39th Chemical Detachment had reported directly to the 9th Infantry Division and that they were located in Dong Tam, RVN, from June 1, to August 31, 1968.  While JSRRC was unable to verify the Veteran's reported helicopter accident-related stressor, it noted that morning reports of the 39th Chemical Detachment for the period from May 10, to September 30, 1968  confirmed that a Specialist Five had been wounded, and two (2) other personnel from the 9th Infantry Division had been killed on July 23, 1968, from small arms fire.  In addition, JSRRC reported that Operational Report-Lessons Learned, submitted by the 93rd Engineer Battalion for the time period ending on July 31, 1968 documented that Dong Tam had received mortar fire on five (5), six (6), and two (2) occasions in May, June and July (1968), respectively.  Id.  Thus, in view of the Veteran's MOS duty as a chemicals specialist with the 9th Infantry Division, his confirmed RVN service, his testimony and written statements indicating that he was directly involved in combat engagements, such as mortar fire, and JSRRC's confirmation that his unit sustained small arms fire and was located in an area, Dan Tam, that received mortar fire, the Board finds that he was exposed to combat to include mortar attacks.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding that, if a veteran's presence in areas of documented combat can be verified, this would be sufficient to find that he was exposed to combat stressors, even without the explicit documentation of his participation in specific historic events).

The Veteran was afforded a VA psychiatric examination in January 2010.  The examiner did not diagnose PTSD and, instead, MDD, which the examiner attributed to the non-service-related stressors (i.e., physical conditions, legal and financial problems and troubled relationships).  The VA psychologist indicated that the Veteran had been examined on three previous occasions and that a diagnosis had not been found at any of those evaluations.  This statement is in direct contrast with a July 2009 VA social worker's impression of chronic PTSD (as well as depressive disorder) in July 2009, which was entered after the Veteran provided a history of the above-cited in-service stressful events, as well a post-service history of having had employment and relationship problems.  The VA social worker provided an Axis IV impression of unemployment, difficulty caring for girlfriend's disabled and elderly aunt and financial and legal problems.  (See July 2009 VA social worker's report).  In addition, a VA psychiatrist diagnosed the Veteran with PTSD, as well as depressive disorder, which he determined were secondary to medical conditions.  (See December 2011 and March 2012 VA treatment reports uploaded to the Veteran's Veterans Benefits Management Systems electronic claims file on March 25, 2014).  Thus, although a VA social worker and psychiatrist have each diagnosed the Veteran with PTSD, it is unclear if their diagnoses were based on his confirmed combat exposure in the RVN or to other post-service stressors (e.g., relationship, legal and financial problems).  In view of the foregoing, the Board finds that the Veteran should be afforded another VA examination to assist in determining if the Veteran's diagnosed PTSD and/or MDD are related to his verified combat exposure.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file.

2.  The AOJ should determine if the Veteran filed a claim for SSA disability benefits.  If the Veteran filed a claim for SSA disability benefits, then the RO should obtain a copy of any decision to grant or deny SSA benefits, and the records upon which that decision was based, and associate them with the record. If the search for such records has negative results, the record must be properly documented to show the unavailability of those records.

3.  After the requested development in directives one (1) and two (2) has been accomplished and any additional records have been associated with the claims file, schedule the Veteran for an examination with a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's physical claims file and electronic VBMS and Virtual VA electronic claims files should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA physical and electronic claims files, to include a copy of this remand, were reviewed in connection with this examination. 

Based on a review of the entire record, examination findings, and statements and testimony of the Veteran, the examiner should render a diagnosis for any acquired psychiatric disorder present at any time during the appeal period (from May 2008 to present).  The examiner is advised that a January 2010 VA examiner determined that the Veteran did not meet the criteria for PTSD, and entered an impression of major depressive disorder secondary to post-service stressors (i.e., legal and financial problems, medical conditions and troubled relationships).  He or she is also directed to a July 2009 VA social worker's report, as well as December 2011 and March 2012 VA psychiatrist's assessments, of PTSD and MDD, secondary to general medical conditions, respectively..  

a. For any diagnosis provided for an acquired psychiatric disorder other than PTSD, such as major depressive disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that it had its onset during, or is otherwise a result of, the Veteran's service.

b. The examiner should specifically diagnose or rule out PTSD.  If the examiner finds that the Veteran does not have symptoms meeting the DSM-IV criteria for PTSD, he or she must explain why.  

c. If the examiner finds that the Veteran has a diagnosis of PTSD in accordance with DSM-V criteria, he or she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is a result of his confirmed combat exposure in the RVN as outlined in JSRRC's December 2009 report. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, the AOJ must review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed. 

5.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, in light of all additional evidence received. 

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


